Case: 20-1472   Document: 45 Page:
          Case 1:18-cv-11772-LTS    1  Date
                                 Document 67 Filed:
                                              Filed 06/28/2021  Entry
                                                    06/28/21 Page 1 of ID:
                                                                        1 6431201

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                      June 28, 2021


 Clerk
 United States Court of Appeals for the First Circuit
 United States Courthouse
 1 Courthouse Way
 Boston, MA 02210


       Re: Donald C. Kupperstein
           v. Irene Schall, Personal Representative of the Probate Estate of
           Fred Kuhn, et al.
           No. 20-1812
           (Your No. 20-1472)


 Dear Clerk:

       The petition for a writ of certiorari in the above entitled case was filed on June
 24, 2021 and placed on the docket June 28, 2021 as No. 20-1812.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Lisa Nesbitt
                                         Case Analyst
